Appellant was convicted in the District Court of Camp County, of unlawfully selling spirituous, vinous and malt liquors, and his punishment fixed at confinement in the penitentiary for a period of one year. *Page 69 
An examination of the record discloses that appellant pleaded guilty in due and ancient form, after being admonished by the court of the consequences of said pleading. Thereafter, he filed a motion for a new trial, said motion stating two grounds: (1) Because the verdict was contrary to the law in the case; and (2), because the verdict of the jury was contrary to the evidence in the case. This motion was overruled, and the appellant gave notice of appeal, and brings this case before this Court without statements of facts, bills of exception, or brief.
Finding nothing in the record to justify a reversal of the case, the judgment of the trial court is in all things affirmed.
Affirmed.